DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 19 in the reply filed on 08/19/2022 is acknowledged.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 05/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/09/2021.  These drawings are acceptable.

Claims Status
Claims 1-20 were previously pending of which claims 1-11 and 19 are elected in the response filed on 08/19/2022. Therefore, claims 1-11 and 19 are pending for examination in this Office action. 

Claim Objections
Claims 4, 6, 9, 10 and 11 are objected to because of the following informalities. 
Regarding claim 4, there is insufficient antecedent basis for “the longitudinal direction”.
Regarding claim 6, the claimed subject matter comprises “a preset fourth distance”, however there are no previous instances of a preset first, second and third distance(s) in preceding claims in the claimed hierarchy. 
Regarding claim 9, the claimed subject matter comprises “a preset second distance”, however there are no previous instances of a preset first distances in preceding claims in the claimed hierarchy. Additionally, the claim subject matter is not clear and is narrative in nature; the claim subject matter can be interpreted to be indefinite. 
Regarding claim 10, the claimed subject matter comprises “a rear side warning maintenance area” which is not clear since the plain meaning of “maintenance area” does not make sense. The claimed “maintenance area” is not elaborated in the specification and can be interpreted as being indefinite. 
Regarding claim 11, the claim subject matter comprises “a preset third distance”, however there are no previous instances of a preset first and second distance(s) in preceding claims in the claimed hierarchy. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 5-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebbelin et al. (Doebbelin; US 2017/0210384) in view of Stein (Stein; US 2010/0045449).
As per claim 1, Doebbelin teaches a rear side warning system for a vehicle, comprising: 
at least one processor (one or more electric controllers; see e.g. para. [0035-36]) configured to: 
sense an external obstacle of the vehicle (an external object reflects emitted transmission radiation, see e.g. para. [0036], which is detected); 
classify the external obstacle (the detected object class, see e.g. para. [0013-14]. [0018], and relative velocity of the object is determined; see e.g. [0036]); and 
control a rear side warning signal of the vehicle based on a result of the classifying of the external obstacle (warning is generated on the rear side based on the object class or whether relative velocity meets a threshold; see e.g. [0036]). 
Doebbelin does not explicitly teach to classify the external object as either moving object or a fixed object. 
Stein, however, teaches to classify the external object as either moving object or a fixed object (object are classified as moving objects and stationary objects, see e.g. para. [0036]). Therefore, it would have been obvious to one of ordinary skill in the art to classify or categorize objects as moving objects and stationary objects and generate warning signals accordingly. 
Doebbelin and Stein are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reliability in poor weather conditions as suggested by Stein (see e.g. para. [0033]). 
As per claim 2, the rear side warning system according to claim 1 as taught by Doebbelin and Stein, wherein the at least one processor comprises: 
a sensing unit configured to sense the external obstacle (Doebbelin teaches the device 4 comprises a sensor i.e. a transmitter and receiver to sense the external object and its velocity; see e.g. para. [0036]); 
a determination unit configured to classify the external obstacle (the detected object class, see e.g. para. [0013-14]. [0018], and relative velocity of the object is determined by a controller; see e.g. [0036]); and 
a control unit configured to control the rear side warning signal of the vehicle based on the result of the classifying of the external obstacle (warning device 6 is activated, see e.g. para. [0036], wherein it would have been obvious that the activation is carried out by the same controller or a separate controller or activator). 
Doebbelin does not explicitly teach to classify the external object as either moving object or a fixed object. 
Stein, however, teaches to classify the external object as either moving object or a fixed object (objects are classified as moving objects and/or stationary objects, see e.g. para. [0036]). Therefore, it would have been obvious to one of ordinary skill in the art to classify or categorize objects as moving objects and stationary objects and generate warning signals accordingly. 
Doebbelin and Stein are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reliability in poor weather conditions as suggested by Stein (see e.g. para. [0033]). 
As per claim 5, the rear side warning system according to claim 2 as taught by Doebbelin and Stein, wherein Doebbelin teaches the determination unit is further configured to calculate a lateral distance between the fixed object and the vehicle (distance between object and the vehicle is determined, see e.g. para. [0025], wherein the object can be moving or stationary as suggested by Stein and discussed in analysis of merits of claim 1), and determine a position of the moving object positioned on the rear side of the vehicle based on the calculated lateral distance (position of moving object on a rear side of the vehicle is determined which is also based on direction, se e.g. para. [0022], wherein the direction includes longitudinal and/or lateral direction), wherein the control unit is further configured to hold back generation of the rear side warning signal on a side of the fixed object in response to a change of the lateral distance, calculated by the determination unit, being less than a preset first distance (the warning is not generated in response to the position and/or associated velocity of the detected object is less than a threshold amount; see e.g. para. [0022] and [0025-26]). 
As per claim 6, the rear side warning system according to claim 5 as taught by Doebbelin and Stein, wherein the determination unit is further configured to reset the position of the fixed object in response to the change of the lateral distance increasing or decreasing from a preset fourth distance (Doebbelin teaches outputting a notification when position and/or associated velocity of an object exceeds a threshold as discussed earlier, see e.g. para. [0021-22], wherein the velocity includes direction, longitudinal as well as lateral, as discussed earlier, and Stein teaches determining an object is fixed or moving as discussed in analysis of merits of claim 1, wherein it would be obvious reset distance and/or position for a fixed object because the monitoring system is continuously operating and needs to constantly monitor other fixed objects and the previously fixed object may not be relevant and would drain processing resources). 
As per claim 7, the rear side warning system according to claim 5 as taught by Doebbelin and Stein, wherein the control unit is further configured to hold back generation of the rear side warning signal against the moving object other than the fixed object in response to a change of the lateral distance, calculated by the determination unit, being within a preset range (the warning is not generated in response to the position and/or associated velocity of the detected object, fixed or moving, is less than a threshold amount; see e.g. para. [0022] and [0025-26]). 
As per claim 19, it is interpreted and rejected as claim 1. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebbelin in view of Stein, as applied to claim 2 above, and further in view of Keller et al. (Keller; WO 2020/069922).
As per claim 3, the rear side warning system according to claim 2 as taught by Doebbelin and Stein, wherein Doebbelin does not teach that the sensing unit is further configured to divide a sensing range into a grid shape formed by a plurality of longitudinal and lateral axes, and sense the external obstacle in response to a grid cell where a longitudinal and lateral axis, among the plurality of longitudinal and lateral axes, cross is occupied. 
Keller, however, teaches that sensing unit is further configured to divide a sensing range into a grid shape formed by a plurality of longitudinal and lateral axes (sensing range is divided into a grid shaped by a plurality of longitudinal and lateral axes; see e.g. FIG. 5 and para. [0062]), and sense external obstacle in response to a grid cell where a longitudinal and lateral axis, among the plurality of longitudinal and lateral axes, cross is occupied (an object 1 and its type is determined where the object intersects the grid; see e.g. FIG. 5 and para. [0121-124]). Doebbelin, Stein and Keller are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reliable object detection with reduced computing power and the memory consumption as suggested by Keller (see e.g. para. [0011]). 

Claims 4 and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebbelin in view of Stein, as applied to claim 2 above, and further in view of Keller and Oh et al. (Oh; US 2014/0111369).
As per claim 4, the rear side warning system according to claim 2 as taught by Doebbelin and Stein, except the claimed determination unit is further configured to determine that the external obstacle is a fixed object, in response to positions of the external obstacle being continuously sensed as being positioned within preset intervals in longitudinal direction. 
Oh teaches detecting a fixed object located within a preset range for a predetermined amount of time (see e.g. para. [0009-12]), wherein Keller teaches a grid, including longitudinal and lateral axes, which can be used for detection of an object (see e.g. para. [0121-125]), wherein it would have been obvious to one of ordinary skill in the art that the detected object would be determined to be a fixed object if the object is constantly observed in predetermined range for more than a threshold amount of times. 
Doebbelin, Stein, Keller and Oh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing accidents by safely determining a fixed object and/or its distance (see e.g. para. [0053-54]).
As per claim 11, the rear side warning system according to claim 2, wherein the determination unit is further configured to reset a position of the fixed object in response to the vehicle moving a preset third distance or more in a longitudinal direction. 
Oh teaches detecting a fixed object located within a preset range for a predetermined amount of time (see e.g. para. [0009-12]), wherein Keller teaches a grid, including longitudinal and lateral axes, which can be used for detection of an object (see e.g. para. [0121-125]), wherein it would have been obvious to one of ordinary skill in the art that the detected object would be determined to be a fixed object if the object is constantly observed in predetermined range for more than a threshold amount of times. 
Doebbelin, Stein, Keller and Oh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing accidents by safely determining a fixed object and/or its distance (see e.g. para. [0053-54]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doebbelin in view of Stein, as applied to claim 2 above, and further in view of Oh and Frapsauce (Frapsauce; DE 102017124962). 
As per claim 8, the rear side warning system according to claim 2, wherein the determination unit is further configured to determine a number of positions of the fixed object sensed by the sensing unit during a preset time period being equal to or greater than a preset number. 
Oh, however, teaches detecting a fixed object located within a preset range for a predetermined amount of time (see e.g. para. [0009-12]), wherein it would have been obvious to one of ordinary skill in the art that the detected object would be determined to be a fixed object if the object is constantly observed in predetermined range for more than a threshold amount of times. 
Doebbelin, Stein, and Oh are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing accidents by safely determining a fixed object and/or its distance (see e.g. para. [0053-54]). Oh does not teach determining that the vehicle enters a driving road having a limited height in response to the sensing. 
Frapsauce, however, teaches that determining that the vehicle enters a driving road having a limited height in response to a continuous detection by a sensor (see e.g. para. [0061-63]). Similarly, it would have been obvious to determine that a vehicle is entering in a parking garage, tunnel or any other height limited structure in order to adjust object detection and warning/assist functionalities of the vehicle. 
Doebbelin, Stein, Oh and Frapsauce are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing false detection of objects and associated driver assist as suggested by Frapsauce (see e.g. para. [0008] and [0019]) thereby reducing related incidents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688